Citation Nr: 1502318	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  11-34 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to service connection for a sinus disorder.

4.  Entitlement to an initial compensable disability rating for hemorrhoids.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to April 1985.

This matter comes before the Board of Veterans' Appeals on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied the Veteran's claims for service connection for a bilateral knee disorder, a bilateral foot disorder, and a sinus disorder.  The RO also granted the Veteran service connection for hemorrhoids, assigning an initial noncompensable rating.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing in May 2014.  A transcript of the hearing has been associated with the Veteran's claims file.

During the May 2014 hearing, the Veteran raised an informal claim of entitlement to secondary service connection for a back disability.  This issue has not been adjudicated by the agency of original jurisdiction (AOJ).  The Board does not have jurisdiction over this issue, and it is referred to the RO for appropriate development.
 
 
REMAND

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A review of the Veteran's claims file reflects that he has received ongoing treatment at the VA Medical Center (VAMC) in Birmingham, Alabama.  Records in the file specifically document treatment from care providers at the Birmingham VAMC dated most recently in January 2010.  However, the Veteran stated at his May 2014 hearing before the undersigned Acting Veterans Law Judge that he continued to receive treatment at the Birmingham VAMC.  However, no records for the period more recent than January 2011 from the Birmingham VAMC are present in the record.  

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claims, on remand the agency of original jurisdiction (AOJ) must attempt to obtain the above-identified medical records, along with any other examination or treatment records from the Birmingham VAMC, dating from January 2011 to the present.  All records obtained must be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Regarding his service connection claims, the Veteran contends that he has disorders of the knees and feet, as well as a sinus disorder, that he believes are related to military service.  In particular, the Veteran claims that he first developed knee, foot, and sinus problems while on active duty and that he has continued to experience the same symptoms with his knees, feet, and sinuses since service. 

The Veteran's service treatment records reflect that he was seen on multiple occasions for complaints of problems with his knees and feet and underwent multiple x-ray evaluations to confirm the extent of his in-service injuries.  In particular, the Veteran was treated for a left knee injury in November 1977 and diagnosed with a contusion of the right knee in February 1984.  He was also seen on multiple occasions for calluses of his feet in July 1984, shortly before his separation from active duty, and was treated on multiple occasions for upper respiratory infections while in service.  At his May 2014 hearing, the Veteran reported that he first experienced swelling and pain in his knees during service following injuries he sustained during basketball games.  He stated that he reported to sick call, where his knees were "wrapped up," and that he has continued to self-treat knee pain and swelling in a similar manner in the years since service, although he stated that he had not sought medical treatment for his knee complaints.  Similarly, the Veteran reported that he has continued to experience calluses on his feet and sinus problems since service and that he has self-treated for both complaints in a manner similar to the treatment he received in service.   

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2014).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  He, however, cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of his claimed disabilities.  Id.

Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for a bilateral knee disorder, a bilateral foot disorder, and a sinus disorder. 38 U.S.C.A. § 5103A (West 2014).  Specifically, the AOJ must arrange for the Veteran to undergo VA examination by a qualified professional, who must review the Veteran's claims file and his assertions and offer a clear diagnosis for any bilateral knee disorder, bilateral foot disorder, and sinus disorder the Veteran currently experiences.  For each such diagnosed disorder, the examiner must offer a well-reasoned etiological opinion as to whether the disorder is directly linked to the Veteran's time on active duty.  The Veteran's contentions concerning continuity of symptomatology, as well as the treatment provided and diagnoses assigned to the Veteran during service and noted above, must be discussed in the context of any negative opinion.

Regarding the Veteran's claim for an increased rating for his service-connected hemorrhoids, review of the claims file reflects that he was provided VA examination in March 2010.  Report of that examination reflects that the Veteran complained of ongoing problems with hemorrhoids, including frequent itching, burning, bleeding, and pain.  Physical examination found the Veteran to have no thrombosis, fistula, stricture, or prolapse, although recurrences were noted four or more times per year.  The examiner found the Veteran's hemorrhoids to cause significant effects on his ability to work, including in particular pain with prolonged sitting.  However, the Veteran stated at his May 2014 hearing that his hemorrhoid symptoms had worsened since the March 2010 VA examination.  In particular, he claimed that he had been advised to have surgery to treat his hemorrhoids but was unable to do so due to an abscess that had not healed.  He reported that he used pads continually and changed them at least four times per day.  

The Board notes that where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  The Board notes further that statements made by the Veteran at his May 2014 hearing suggest that his hemorrhoids have worsened since his last examination, which occurred more than four years ago.  In light of this evidence, therefore, a remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's service-connected hemorrhoids.  See 38 U.S.C.A. § 5103A.

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must obtain from the Birmingham VAMC any available medical records pertaining to the Veteran's treatment at any time from January 2011 to the present.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2014) regarding requesting records from Federal facilities.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

2.  The Veteran must be scheduled for VA examination and must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2014).  The claims folder must be made available to the examiner(s) and reviewed in conjunction with each examination.  A complete rationale for any conclusions reached must be included.

Service Connection Claims-VA examination is necessary to determine the diagnosis and etiology of any current knee disorder, foot disorder, and sinus disorder found to be present.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide a diagnosis for each knee disorder, foot disorder, and sinus disorder found to be present.  

For each such disorder, the examiner must provide an opinion as to whether the disorder is at least as likely as not (i.e., there is at least a 50 percent probability) attributable to the Veteran's time on active duty.  The Veteran's multiple in-service complaints of knee, foot, and sinus problems, as well as his complaints of chronic symptoms of knee, foot, and sinus disorders as described by the Veteran at his May 2014 hearing, must be discussed in the context of any negative opinion.  

The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  A well-reasoned opinion must be provided with a detailed explanation for all conclusions reached by the reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.

Hemorrhoids-Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner must review all pertinent records associated with the claims file and comment on the current severity of the Veteran's service-connected hemorrhoids.  The examiner must include a discussion as to whether the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The examiner must indicate whether the hemorrhoid disability is manifested by persistent bleeding with secondary anemia, fissure, or fecal leakage.  The examiner must also address the impact of the service-connected hemorrhoids on the Veteran's ability to maintain or obtain gainful employment.  A complete rationale must be given for all opinions and conclusions expressed.

3.  After completion of the above, the AOJ must review the expanded record and re-adjudicate the claims remaining on appeal.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




